     Case 2:18-cv-01809-KJM-DMC Document 68 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    MEL,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s motion, ECF No. 67, for leave to file a fourth amended complaint. Plaintiff

19   seeks leave to amend in order to name defendants who were named in the second amended

20   complaint – Hatley and Shelton – but who were inadvertently not named in the operative third

21   amended complaint. No opposition to Plaintiff’s motion has been filed. Good cause appearing

22   therefor, Plaintiff’s motion is granted. Plaintiff may file a fourth amended complaint within 30

23   days of the date of this order. If Plaintiff does not file his fourth amended complaint within this

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:18-cv-01809-KJM-DMC Document 68 Filed 08/25/21 Page 2 of 2


 1   time period, the action shall proceed on the third amended complaint, ECF No. 59, as against

 2   Defendant Mel only.

 3                 IT IS SO ORDERED.

 4

 5   Dated: August 24, 2021
                                                         ____________________________________
 6                                                       DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
